UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A (Amendment No. 1 to Form 8-K) Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 23, 2012 SHORETEL, INC. (Exact name of Registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-33506 77-0443568 (Commission file number) (I.R.S. Employer Identification No.) 960 Stewart Drive, Sunnyvale, CA (Address of principal executive offices) (Zip Code) (408) 331-3300 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligations of the registrant under any of the following provisions (see General Instruction A.2 below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.01 Completion of Acquisition or Disposition of Assets. This form 8-K/A amends the Current Report on Form 8-K of ShoreTel, Inc. (“ShoreTel”), filed on March 23, 2012, regarding the acquisition of all of the outstanding capital stock of M5 Networks, Inc. (“M5”) through the merger of a wholly owned subsidiary of ShoreTel with M5, with M5 becoming a wholly-owned subsidiary of ShoreTel.The sole purpose of this amendment is to provide the financial statements and pro forma information required by Item 9.01, which were excluded from the original filing in reliance on paragraph (a)(4) of Item 9.01 of Form 8-K. Item 9.01 Financial Statements and Exhibits (a) Financial Statements of Business Acquired. The audited consolidated financial statements of M5 Networks, Inc., as of and for the years ended December 31, 2011 and 2010 are filed hereto as Exhibit 99.1. (b) Pro Forma Financial Information. The unaudited pro forma condensed combined financial information as of and for the nine months ended March 31, 2012 and for the year ended June 30, 2011, are filed hereto as Exhibit 99.2. (d) Exhibits Exhibit 23.1 Consent of PricewaterhouseCoopers LLP Exhibit 99.1 Audited consolidated financial statements of M5 Networks, Inc., as of and for the years ended December 31, 2011 and 2010 Exhibit 99.2 Unaudited pro forma condensed combined statement of operations of ShoreTel, Inc. and M5 Networks, Inc. for the nine months ended March 31, 2012 and for the year ended June 30, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ShoreTel, Inc. Date: June 6, 2012 By: /s/ Michael E. Healy Name: Michael E. Healy Title:Chief Financial Officer EXHIBIT INDEX Exhibit Number ExhibitTitle Consent of PricewaterhouseCoopers LLP Audited consolidated financial statements of M5 Networks, Inc., as of and for the years ended December 31, 2011 and 2010 Unaudited pro forma condensed combined statement of operations of ShoreTel, Inc. and M5 Networks, Inc. for the nine months ended March 31, 2012 and for the year ended June 30, 2011
